DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeburg et al. (USPN 4,837,800).
Regarding claim 1, Freeburg teaches an electronic apparatus with a data transceiving mechanism, comprising: a processing circuit, configured to generate a data request [Col. 5, line 56 – Col. 6, line 6, request to connect data terminal]; a transceiving apparatus, coupled to the processing circuit, the transceiving apparatus configured to transmit the data request to at least one target electronic apparatus [Col. 5, line 56 – Col. 6, line 6, request sent to cellular modem for connection]; and a monitoring circuit, coupled to the processing circuit and the transceiving apparatus, the monitoring circuit configured to calculate data-related parameters for data transmitted/received by the transceiving apparatus within a predetermined time period after the transceiving apparatus transmits/receives the data request [Col. 5, line 56 – Col. 6, line 6, determines parameters regarding which decision should be made for the data based on the received signal]; wherein if the data-related parameter does not match a predetermined rule, the monitoring circuit substitutes the processing circuit to complete data transaction corresponding to the data request and to generate notification message to the processing circuit [Col. 5, line 56 – Col. 6, line 35, if the call is not being processed then the process goes through other circuits to connect the data call within given time period, 604 [Wingdings font/0xE0]606 [Wingdings font/0xE0] 608 [Wingdings font/0xE0] 610 [Wingdings font/0xE0] 612 is “connect data terminal” step with substitute processing circuit]; and if the data-related parameter matches the predetermined rule, the monitoring circuit does not 
Regarding claims 6 and 16, Freeburg teaches a multiplexer, coupled to the transceiving apparatus and the monitoring circuit, the multiplexer comprising a first path and a second path, wherein the transceiving apparatus transmits the data to the processing circuit via the first path, and the monitoring circuit transmits the notification message to the processing circuit via the second path [Fig. 3 and 4, computer and microcomputer perform the multiplexer function to route the signals and Fig. 1, 106].
Regarding claims 7 and 17, Freeburg teaches when the processing circuit receives the notification message, the processing circuit directly executes a next operation [Col. 6, lines 7-22].
Regarding claims 8 and 18, Freeburg teaches when the processing circuit receives the notification message, the processing circuit resets the transceiving apparatus [Fig. 6, 642 [Wingdings font/0xE0] 644 [Wingdings font/0xE0] 646 [Wingdings font/0xE0] return].
Regarding claims 9 and 19, Freeburg teaches the target electronic apparatus is located in an internal apparatus of the electronic apparatus [Fig. 3, cellular modem is the target apparatus located internal to the apparatus].
Regarding claim 10, Freeburg teaches when the processing circuit cannot be operated, the monitoring circuit is still able to be normally operated [Fig. 6, 636 [Wingdings font/0xE0] 638, the processing circuit is not operated but the monitoring circuit is still operational].
Regarding claim 11, Freeburg teaches a data transceiving method, applied to an electronic apparatus that comprises a processing circuit and a transceiving apparatus, the data transceiving method comprising:(a) generating a data request with the processing circuit [Col. 5, line 56 – Col. 6, 
Regarding claim 20, Freeburg teaches a monitoring circuit, configured to execute the Step (c) [Col. 5, line 56 – Col. 6, line 35]; and when the processing circuit cannot be operated, the monitoring circuit is still able to be normally operated [Fig. 6, 636 [Wingdings font/0xE0] 638, the processing circuit is not operated but the monitoring circuit is still operational].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freeburg et al. (USPN 4,837,800) in view of Liu (USPN 9,306,985).
Regarding claims 2 and 12, Freeburg teaches an electronic apparatus and a data transceiving method as discussed in rejection of claims 1 and 11.
However, Freeburg does not teach the data-related parameter is the data amount of the data, and the predetermined rule defines the data amount be larger than a threshold value.
Liu teaches the data-related parameter is the data amount of the data, and the predetermined rule defines the data amount be larger than a threshold value [Col. 4, lines 58-67].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the parameter set to the amount of data so that circuit selection can be done based on the data routing direction.
Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saraswat et al. (USPN 10,282,507) teaches obtaining reliability data by reliability testing of circuits of circuit components including testing circuits under conditions of varying voltages, currents.  The reference further teaches using hierarchical process of failure rate analysis to allow for determination of how each level of the circuit 
Heeren et al. (USPN 6,311,288) teaches sensing failure of physical link, as well as the failure of logical link in a network.  Heeren further teaches establishing a quick backup to continue the transport of information when a network failure is sensed.  The system selectively backs up certain failures without rerouting all information to be transmitted and detects and reacts to uncovered failures such as failure of attached router.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464